Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-17 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/SE2018/051296, filed on December 12, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1751530-5, filed on December 12, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 09, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US 2007/0000744 A1).
Regarding claim 1, Craig teaches (Fig. 1-2): A method for determining a maintenance status (para. 0086, lines 4-8) for a pantograph (1) arranged on a vehicle (title) and/or a contact wire (3) intended to be in electrical contact with the pantograph (Fig. 1), comprising the steps of: monitoring at least longitudinal, vertical or lateral accelerations of the pantograph (para. 0037, lines 13-17); detecting an acceleration pattern (body of data) based on the monitored accelerations of the pantograph (para. 37, lines 13-17); determining accelerations in a direction above a predetermined value in the detected acceleration pattern (para. 0049, lines 1-10); and determining a maintenance status (condition of the overhead conductor) for the pantograph and/or the contact wire based on the detected acceleration pattern (para. 0037), and wherein the maintenance status indicates a level of wear on the pantograph and/or the contact wire (para. 0037, lines 1-5).
Regarding claim 3, Craig teaches the elements of claim 1, as stated above. Craig further teaches (Fig. 1-2): sending an alert indicating the maintenance status (para. 0031-0032).
Regarding claim 4, Craig teaches the elements of claim 1, as stated above. Craig further teaches (Fig. 1-2): lowering the pantograph from the contact wire in response to a maintenance status above a predetermined level (para. 0049, lines 1-6). 
Regarding claim 5, Craig teaches the elements of claim 1, as stated above. Craig further teaches (Fig. 1-2): a group of possible maintenance statuses comprises at least indications for a no need for maintenance, a low need for maintenance or an acute need for maintenance (para. 0031-0032). 
Regarding claim 7, Craig teaches the elements of claim 1, as stated above. Craig further teaches (Fig. 1-2): registering geographical data (through GPS unit 8; para. 0029 and 0051) and combine information of geographical data with detected acceleration of pantograph and/or the vehicle (para. 0037, lines 9-17). 
Regarding claim 8, Craig teaches the elements of claim 1, as stated above. Craig further teaches (Fig. 1-2): comprising registering geographical data (through GPS unit 8) when detected maintenance status is above a predetermined level (para. 0037, lines 1-11). 
Regarding claim 9, Craig teaches the elements of claim 1, as stated above. Craig further teaches (Fig. 1-2): A system for determining a maintenance status (para. 0086, lines 4-8) for a pantograph (1) arranged on a vehicle and/or a contact wire (3) intended to be in electrical contact with the pantograph (1), comprising: a sensor arranged to monitor longitudinal, vertical or lateral accelerations of a pantograph (1) of a vehicle (para. 0037, lines 14-17); and a control unit (micro-controller 4) adapted to receive data about the accelerations from the sensor (para. 0048, lines 1-4) and perform the method according to claim 1 (para. 0048; see claim 1 rejection above). 
Regarding claim 10, Craig teaches the elements of claim 9, as stated above. Craig further teaches (Fig. 1-2): the control unit (4) is configured to send an alert indicating a maintenance status (para. 0048, lines 5-15). 
Regarding claim 13, Craig teaches the elements of claim 9, as stated above. Craig further teaches (Fig. 1-2): a central server (PC 7) connected to the control unit (4)(para. 0051).
Regarding claim 14, Craig teaches the elements of claim 9, as stated above. Craig further teaches (Fig. 1-2): a user terminal (PC 7 and LCD unit 9) connected to the control unit (4). 
Regarding claim 15, Craig teaches the elements of claim 9, as stated above. Craig further teaches (Fig. 1-2): the monitoring is performed periodically (para. 0022). 
Regarding claim 16, Craig teaches the elements of claim 9, as stated above. Craig further teaches (Fig. 1-2):  a geographical positioning unit (GPS unit 8) utilizing a global navigation satellite system (para. 0029). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2007/0000744 A1), in view of Watabe et al. (WO 2013129153 A1, provided with translation).
Regarding claim 2, Craig teaches the elements of claim 1, as stated above. Craig further teaches: “the number of sensors required and their positions will vary depending on the size of collector and the accuracy required from the measurement” (para. 0058), but does not explicitly teach that the acceleration sensor is arranged on the pantograph. 
However, Watabe teaches (Fig. 1): A method of measuring the acceleration of a pantograph with an acceleration sensor, wherein the sensor is arranged on the pantograph (para 0006, lines 12-14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Craig to arrange the acceleration sensor on the pantograph, as taught by Watabe, to directly measure the acceleration of the pantograph and improve the accuracy of the measurement. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2007/0000744 A1), in view of Kristen et al. (US 9,395,276 B2).
Regarding claim 11, Craig teaches the elements of claim 9, as stated above. Craig does not explicitly teach that the sensor is connected to the control unit via wireless communication means.
However, Kristen teaches a method and system for detecting defects to railway wagon wheels, wherein a sensor is connected to the control unit via wireless communication means (wireless transceiver)(col. 9, lines 27-36). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Craig to connect a sensor to a control unit wirelessly, as taught by Kristen, to eliminate the need for wires or cables between the sensor and the control unit. 
Regarding claim 12, Craig and Kristen teach the elements of claim 11, as stated above. Craig does not explicitly teach that wherein the wireless communication means is a local wireless network.
However, Kristen further teaches the wireless communication means may be “a low-power local-area wireless network communication function, such as provided by the Bluetooth technology” (col. 9, lines 32-34).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Craig to use a local wireless network, as taught by Kristen, as a “low-power alternative” that can be used to “provide communication with the train driver in the absence of network coverage” (col. 9, lines 32-36). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2007/0000744 A1), in view of Terfloth et al. (DE 102016201416 A1, provided with translation).
Regarding claim 17, Craig teaches the elements of claim 9, as stated above. Craig does not explicitly teach an additional sensor located further away from the contact wire than the sensor, preferably on the vehicle or on the pantograph.
However, Terfloth teaches (Fig. 1-2): an additional sensor (radiation sensor 14) located further away from the contact wire than a first sensor (acceleration sensor 15)(para. 0023, line 220), preferably on the vehicle or on the pantograph (para. 0023, lines 213-214). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Craig to include an additional sensor located further away from the contact wire than the sensor, preferably on the vehicle or on the pantograph, as taught by Terfloth, as alternate suitable locations of mounting a sensor for use in measuring other qualities such as radiation or geographical location. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 6, the prior art fails to teach the steps of monitoring accelerations of the vehicle, and comparing accelerations of the vehicle with accelerations of the pantograph to determine the accelerations of the pantograph in relation to the contact wire. While the primary reference Craig teaches (Fig. 1-2): “the forces on a pantograph are dependent on both the acceleration of the vehicle carrying it and the state of the overhead conductor against which it bears, forces outside pre-set parameters can indicate damage done to the overhead conductor” (para. 0049, lines 6-10), the examiner finds no obvious reason to modify Craig such that the accelerations of the vehicle and the pantograph are compared to determine the accelerations of the pantograph in relation to the contact wire. Such a modification would require improper hindsight reasoning. This concept is described in the specification as “a high acceleration for the pantograph but not for the vehicle may indicate an uneven portion on the carbon rail of the pantograph and a need for maintenance for the pantograph. In this way, noise in the monitoring of the accelerations from the vehicle may be avoided”. 
	While another reference Sakanoue et al. (WO2018025329A1, provided with translation) teaches (Fig. 2): A vibration measuring unit (53) that continuously measures the acceleration of a pantograph (13) using an acceleration sensor (27) and stores the information along with the speed of the vehicle in a storage unit (47)(Description, lines 149-156), wherein the acceleration sensor (27) can measure acceleration in the vertical direction, the front-back direction, and the width direction (direction orthogonal to the paper surface in FIG. 2) of the pantograph (13) (Description, lines 118-121), Sakanoue also does not explicitly teach that the accelerations of the vehicle and the pantograph are compared to determine the accelerations of the pantograph in relation to the contact wire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20020134631-A1: Teaches a device for determining the pressure between a contact wire and a pantograph of an electrically-powered vehicle is provided with a measuring device for the static pressure that is determined from the distance between two elastically-connected components, the distance being a function of the static pressure, the device further having an acceleration sensor, which is coupled with the pantograph for determining the pantograph accelerations occurring in the direction of the pressure.
US-8914162-B2: Teaches a system, method, and apparatus for detecting and reporting track defects based at least partially on a vertical, lateral, or angular acceleration, movement, and/or tilt of a train or a portion of a train while the train is traveling over railway tracks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617